DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed July 20, 2021, claims 12-16 are withdrawn, and amendments have been made to claims 1, 3, 5, 7, and 11. The examiner verifies that the 112(b) rejections are overcome by amendments.
Claim 18 is newly added to the claims, and claims 1-11 and 17-18 remain pending in the application.
New in this Office Action are 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Relevant Prior Art References
The examiner notes the following prior art references that are not relied upon or cited in the rejections of this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Choi et al (KR 2014/0069702 A)
Connell (US 2002/0146620 A1)
Thomas et al (US 6,515,449 B1)

Claim Rejections - 35 USC § 103
Claim 1-3, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al (US 2016/0329546 A1) in view of Kim et al (US 2016/0141709 A1). Hereafter referred to as Ham and Kim.
Regarding claim 1, Ham discloses an electrode assembly (“electrode assembly” [0060], 110 Fig. 4) comprising:
a plurality of electrodes being stacked (“plurality of first electrodes 111 and a plurality of second electrodes 112” [0061]), from each of which an electrode tab protrudes (“electrode tabs” [0060], 121 and 122 Figs. 4-5), wherein:
the electrodes are coupled to each other (“the first electrode tabs 121 are electrically connected to each other… the second electrode tabs 122 are electrically connected to each other” [0075]);
the electrode tabs are coupled to an electrode lead (“the first electrode tabs 121 and the first lead tab 131 are electrically connected to each other… the second electrode tabs 122 and the second lead tab 132 are electrically connected to each other” [0075]),

    PNG
    media_image1.png
    475
    1011
    media_image1.png
    Greyscale

the electrode lead including an electrode lead main body with a first surface coupled to an upper surface of the electrode tabs (the portion of first lead tab 131 as indicated in copy of Fig. 8 above, which is coupled to a surface of first electrode tabs 121), a second surface (the portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a first bent portion in a state of being connected to the first surface (the bent portion in between the first and second surface indicated in copy of Fig. 8 above) so as to be coupled to a lower surface of the electrode tabs (copy of Fig. 8 above where the portion of the first lead tab 131 that is indicated as the second surface is coupled to the surface of the first electrode tabs 121 that is opposite to the surface coupled to the first surface portion of first lead tab 131) such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 8 above), and a third surface (portion of first lead tab 131 as indicated in copy of Fig. 8 above) bent at a second bent portion in a state of being connected to the second surface (the bent portion that is between the second and the third surfaces in the copy of Fig. 8 above) and configured to be withdrawn outside a battery case (“first and second lead tabs 131 and 132 of the cell structure 100 may be partially exposed outside the exterior member 210” [0104], Fig. 16), and

Ham does not disclose wherein the electrodes are coupled to each other by welding the electrode tabs to each other.
However, Kim discloses an electrode assembly (“electrode assembly” [0044]) comprising a plurality of electrodes where each of the electrodes protrude an electrode tab (“a plurality of first multi-tabs 11 and/or second multi-tabs extending to one end of the electrode assembly 10” [0044]). Kim teaches wherein the electrodes are coupled to each other by welding the electrode tabs to each other (“tack welding is performed” [0044]), and that performing this welding prevents defects such as a tab flying during later processing of the electrode tabs ([0044]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode assembly of Ham in view of Kim wherein the electrodes are coupled to each other by welding the electrode tabs to each other, in order to prevent possible defects of the electrode tabs such as tab flying when the electrode tabs undergo future processing.
Regarding claim 2, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein each of the electrodes is a positive electrode or a negative electrode (Ham “Any one of the first electrode 111 and the second electrode 112 may be a positive electrode and the other one thereof may be a negative electrode” [0062]).
Regarding claim 3, modified Ham discloses a secondary battery comprising:
the electrode assembly according to claim 1 above received in a battery case (“exterior member 210” [0104]), wherein the battery case is a pouch-shaped battery case (210 Fig. 6 in 
Regarding claim 9, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein an insulating film is further added to the third surface (Ham Figs. 14-15 where 160 refers to a “fixing unit… [to] fix the first and second lead tabs 131 and 132 contacting the electrode assembly 119 to the electrode assembly 110”, and the third surface of the first and second lead tabs 131 and 132 are where the fixing unit overlaps as indicated in Fig. 14).
Regarding claim 11, modified Ham discloses a secondary battery (“secondary battery” [0081]) comprising:
the electrode assembly according to claim 1 (as set forth above) received in a pouch-shaped battery case (Ham [0104] “a cell structure 100 that is packaged by the exterior member 210”),
wherein at least a portion of the third surface of the electrode lead main body is withdrawn outside the battery case (Ham Fig. 8 where the indicated third surface of lead tab 131 is the portion of the lead tab 131 that is “partially exposed outside the exterior member 210” [0104], as indicated by Fig. 16 where the top portions of the lead tabs are exposed) through a sealed portion of the battery case (Ham [0104] “when cell structure 100 is packaged with the exterior member 210, sealing members 171 and 172 may be further disposed on the first and second lead tabs 131 and 132”, 171 and 172 Fig. 16).
Regarding claim 17, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, and wherein a coupling portion of the electrode tabs is disposed at one side of the electrode assembly in a stacking direction of the electrode assembly (Ham Fig. 8 indicates that the inserted portion of the electrode tabs 121 is disposed on the right side and beside the top of the electrode assembly).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) as applied to claim 1 above, and further in view of Hohenthanner et al (US 2014/0220409 A1). Hereinafter referred to as Hohenthanner.
Regarding claim 4, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in a stacking direction of the electrode assembly.
However, Hohenthanner discloses an electrode assembly (“electrode foil stack” [0038], 4 Figs. 6 and 8) comprising a plurality of electrodes being stacked (“formed from individual electrode foils” [0038]) in which each electrode protrudes an electrode tab (“pole contact” [0041], 4.1 and 4.2 Fig. 8) wherein the electrodes are coupled to each other (“the electrode foils having one polarity are connected to one another” [0041]) and the electrode tabs are coupled to an electrode lead (“for forming an electrical pole of the single cell 1, in each case a pole contact 4.1, 4.2 of a pole side P1, P2, respectively, of the electrode foil stack 4 is connected to an inner side of the respective enveloping metal sheet 2, 3” [0041]). Hohenthanner teaches wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in 
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode tabs of modified Ham in view of Hohenthanner wherein a coupling portion of the electrode tabs is disposed at a middle portion of the electrode assembly in a stacking direction of the electrode assembly, in order to achieve a resultant battery of decreased dimensions to that the space requirement for installation and situation of the battery, as well as the weight of the battery, would also be decreased.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1)  as applied to claim 1 above, and further in view of Um et al (KR 1020080090753) . Hereinafter referred to as Um.
Regarding claims 5 and 18, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein a plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body, and wherein outer edges of the first surface and the second surface of the electrode lead main body are disposed between two regions of a plastic member.
However, Um discloses an electrode assembly (“crude cell” bottom of pg. 4, 110 Fig. 3) comprising a plurality of electrodes being stacked (“structure of a positive plate/separator/negative plate” bottom of pg. 4) in which each electrode protrudes an electrode 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode lead main body of modified Ham in view of Um wherein a plastic member is disposed along outer edges of the first surface and the second surface of the electrode lead main body and wherein outer edges of the first surface and the second surface of the electrode lead main body are disposed between two regions of a plastic member, in order to reduce movement of the electrode lead when external factors such as drops, compressions, and impacts occur to a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) and Um (KR 1020080090753) as applied to claim 5 above, and further in view of Makino et al (US 2012/0121965 A1). Hereinafter referred to as Makino.
Regarding claim 6, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 5 above, but does not disclose wherein a thickness of the plastic member is equal to a thickness of the electrode lead main body.
However, Makino discloses an electrode assembly comprising a plurality of electrodes (“battery device” [0058], 2 Fig. 14E) in which an electrode tab protrudes from each electrode (4C1, 4C2, 4C3 in Fig. 14D, “positive electrode current collector exposed portions” [0142]), wherein the electrode tabs are coupled to an electrode lead (7 Fig. 14E, “positive electrode tabs” [0141]), and the electrode lead wraps the electrode tabs to form an electrode lead main body with a first surface coupled to an upper surface of the electrode tabs (7A Fig. 4B, or the surface of the vertical portion of 7 in Fig. 14E that is in contact with 4C3) and a second surface coupled to a lower surface of the electrode tabs (7B Fig. 4B, or the surface of the horizontal portion of 7 in Fig. 14E that is in contact with 4C1). Makino teaches wherein a thickness of the plastic member is equal to a thickness of the electrode lead main body (Makino “it is preferable that the thickness of the insulator 11 be approximately… 0.2 to 1.0 mm” [0120] while “Tab thickness” of 200 µm was used for Examples 3-3, 3-5 through 3-12, and 3-15 through 3-21 in Table 3). Makino further teaches a lack of long-term insulating property for a resultant battery due to an 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the plastic of modified Ham in view of Makino wherein a thickness of the plastic member is equal to a thickness of the electrode lead main body, in order to achieve resultant battery of secured long-term insulating property during an effect of vibration or the like, and avoided decreased volume energy density.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) as applied to claim 1 above, and further in view of Hasegawa et al (US 2011/0253436 A1). Hereinafter referred to as Hasegawa.
Regarding claim 7, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein a notch is formed in the first bent portion, the notch extending inward from an outer surface of the electrode lead toward the electrode tabs coupled between the first and second surfaces of the electrode lead.
However, Hasegawa discloses an electrochemical device comprising leads (3A Figs. 1-2 and 7-9) that extend from an outer package of the electrochemical device ([0082]), and a metallic thin film (3a Figs. 1-2 and 7) that is fixed to the tip part of each lead ([0091]). Hasegawa discloses that the metallic thin film includes a first surface coupled to an upper surface of the electrode lead (Figs. 7Ba-7Bc where the top horizontal portion of thin film 3a is coupled to one surface of the lead 3A) and a second surface bent at a first bent portion (the bent portion of thin film 3a in Figs. 7Ba-7Bc) in a state of being connected to the first surface (Figs. 7Ba-7Bc where 
Therefore, it would have been obvious for one of ordinary skill in the art to add a notch to the electrode lead of modified Ham in view of Hasegawa wherein the notch is formed in the first bent portion and extends inward from an outer surface of the electrode lead toward the electrode tabs coupled between the first and second surfaces of the electrode lead, in order to achieve a bending operation that avoids interference with reasonable expectation of success.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2016/0329546 A1) in view of Kim (US 2016/0141709 A1) as applied to claim 1 above, and further in view of Hiromitsu (JP 2013/182677). Hereinafter referred to as Hiromitsu.
Regarding claims 8 and 10, modified Ham discloses all of the limitations for the electrode assembly as set forth in claim 1 above, but does not disclose wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other, and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly.
However, Hiromitsu discloses an electrode assembly (15 Fig. 3) comprising a plurality of electrodes being stacked (plurality of 11P and 11N Fig. 3, “four pairs of positive electrode 11P and negative electrode 11N” [0014]), from each of which an electrode tab protrudes (comprising of “positive electrode tab 4P” [0024] and “negative electrode tab 4N (not shown)” [0027]), wherein the electrodes are coupled to each other by welding the electrode tabs to each other (as a result of “the positive electrode tab assembly 5P and the positive electrode lead 3P are joined using a method such as ultrasonic bonding or laser welding” [0045]), the electrode tabs are coupled to an electrode lead ([0045]),

    PNG
    media_image2.png
    687
    1080
    media_image2.png
    Greyscale

the electrode lead including an electrode lead main body (copy of Fig. 3 above with annotations) with a first surface coupled to an upper surface of the electrode tabs (as indicated in copy of Fig. 3 above), a second surface bent at a first bent portion in a state of being connected to the first surface so as to be coupled to a lower surface of the electrode tabs such that the electrode lead wraps the electrode tabs (as indicated in copy of Fig. 3 above), and a third surface (2P Fig. 3, “positive electrode terminal” [0025]) bent at a second bent portion in a state of being connected to the second surface and configured to be withdrawn outside a battery case (“drawn out of the exterior body 1” [0025]), and the electrode tabs are coupled to the electrode lead by clinching (copy of Fig. 3 above where the electrode lead and the electrode tabs are joined in a narrow space). Hiromitsu teaches wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other (evident in copy of Fig. 3 above), and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly (Fig. 3 where 3P and 5P are bent to be arranged along the stacking direction of the electrode assembly 15). Hiromitsu further teaches that the electrode tabs and the electrode lead are arranged in this way so that the electrode lead to cover 
Therefore, it would have been obvious for one of ordinary skill in the art to modify the electrode tab and the electrode lead of modified Ham in view of Hiromitsu wherein the second bent portion is bent such that the second surface and the third surface are connected perpendicularly to each other, and wherein the electrode tabs coupled to the electrode lead are bent so as to be parallel to a stacking direction of the electrode assembly, in order to achieve a connection structure between the electrode tab and the electrode lead where the electrode lead is arranged to cover all surfaces of the electrode tab so as to prevent damage via contact from the electrode tab to the exterior cover of a resultant battery.


Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721